                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:01-CR-00016-GCM
 UNITED STATES,

                 Plaintiff,

    v.                                                           ORDER

 TYE LANFORD SARRATT,

                 Defendant.


         THIS MATTER comes before the Court upon the pro se Motion for Compassionate

Release/Reduction of Sentence (ECF Doc. 52), filed by Tye Lanford Sarratt. For the reasons

indicated herein, the Court concludes that a response from the Government is not necessary and

that the Motion should be DENIED.

         In relevant part, Title 18 of the United States Code, Section 3582, allows a defendant to

file a motion seeking to modify his sentence for “extraordinary and compelling reasons,” after the

defendant has exhausted “all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf” or after thirty days have lapsed “from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier.”             18 U.S.C.

§ 3582(c)(1)(A) (2018). If these exhaustion requirements are met, then the Court may reduce the

term of imprisonment “after considering the factors set forth in section 3553(a) to the extent that

they are applicable,” if the court finds “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” Id. The defendant bears the burden of establishing that he or she is




          Case 3:01-cr-00016-GCM Document 53 Filed 07/23/21 Page 1 of 2
entitled to a sentence reduction. United States v. Jackson, No. 3:90-cr-85-MOC-DCK, 2021 WL

2226488, at *3 (W.D.N.C. June 2, 2021).

       Here, Defendant has not met his burden of establishing that any extraordinary or

compelling reasons warrant a sentence reduction. Defendant states in a conclusory manner that he

“has an extraordinary family and sentence issue” and that there are extraordinary and compelling

reasons to reduce his sentence. However, Defendant provides no facts to support these claims and,

thus, the Court cannot meaningfully review whether a sentence reduction would be appropriate.

Therefore, the Court must deny Defendant’s Motion.

       IT   IS   HEREBY       ORDERED        that   Defendant’s   Motion    for   Compassionate

Release/Reduction of Sentence (ECF Doc. 52) is DENIED.

       SO ORDERED.


                                        Signed: July 23, 2021




         Case 3:01-cr-00016-GCM Document 53 Filed 07/23/21 Page 2 of 2
